DETAILED ACTION
The action is in response to communications filed on 2/16/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Lois Mermelstein (Reg. No. 70763) on March 2, 2021. 
The application has been amended as follows:

In the claims
1. (Currently Amended) A method comprising:
constructing, from social media content using a processor and a memory, a class model that is representative of a type and a level of toxicity associated with the content, the class model constructed based on analyzing an interaction between human participants within the social media content to determine a topic associated with the interaction, a sentiment score associated with the interaction, and an elapsed time between a first message in the interaction and a second message in the interaction, the level of toxicity comprising a probability that the interaction will cause another participant on a social media platform to disengage from the interaction;
level of toxicity , based on a first topic and a first sentiment score associated with the first social media message, the first social media message to a first class of the class model, the first level of toxicity comprising a first score related to a presence of a set of keywords related to the first class of the class model in the first social media message and the first sentiment score and a first set of emotion scores associated with the first social media message;
analyzing, using the processor and the memory, a second social media message to compute a second level of toxicity , based on a second topic and a second sentiment score associated with the second social media message, the second social media message to a second class of the class model, the second level of toxicity comprising a second score related to a presence of a set of keywords related to the second class of the class model in the second social media message and the second sentiment score and a second set of emotion scores associated with the second social media message;
forecasting, based on the first level of toxicity level of toxicity forecast toxicity trend related to a sender of the first social media message and of the second social media message, the forecast toxicity trend comprising a predicted toxicity direction and a predicted time period of the predicted toxicity direction; and
applying, in response to the forecast toxicity trend being forecasted to increase, a remedial measure to reduce the forecast toxicity trend, the remedial measure comprising altering, according to the first level of toxicity the sender of the first social media message and of the second social media message; and
adjusting, according to a set of levels of toxicity 

2. (Cancelled) 
	
3. (Previously Presented) The method of claim 1, wherein constructing the class model based on the topic, the sentiment score, and the elapsed time further comprises:


4. (Previously Presented) The method of claim 1, wherein constructing the class model based on the topic, the sentiment score, and the elapsed time further comprises:
	constructing the class model using a cluster analysis.

5. (Previously Presented) The method of claim 1, wherein the sentiment score further comprises a set of emotion scores associated with the social media content.

6. (Cancelled) 

7. (Currently Amended) The method of claim [[6]] 1, wherein the first sentiment score is computed using a sentiment analysis component of a natural language processing (NLP) engine.

8. (Currently Amended) A computer usable program product comprising one or more computer-readable storage media media 
	program instructions to construct, from social media content using a processor and a memory, a class model that is representative of a type and a level of toxicity associated with the content, the class model constructed based on analyzing an interaction between human participants within the social media content to determine a topic associated with the interaction, a sentiment score associated with the interaction, and an elapsed time between a first message in the interaction and a second message in the interaction, the level of toxicity comprising a probability that the interaction will cause another participant on a social media platform to disengage from the interaction;
	program instructions to analyze, using the processor and the memory, a first social media message to compute a first level of toxicity , based on a first topic and a first sentiment score associated with the first social media message, the first social media message to a first class of the class model, the first level of toxicity comprising a first score related to a presence of a set of keywords related to the first class of the class model in the first social media message and the first sentiment score and a first set of emotion scores associated with the first social media message;
	program instructions to analyze, using the processor and the memory, a second social media message to compute a second level of toxicity , based on a second topic and a second sentiment score associated with the second social media message, the second social media message to a second class of the class model, the second level of toxicity comprising a second score related to a presence of a set of keywords related to the second class of the class model in the second social media message and the second sentiment score and a second set of emotion scores associated with the second social media message;
program instructions to forecast, based on the first level of toxicity level of toxicity forecast toxicity trend related to a sender of the first social media message and of the second social media message, the forecast toxicity trend comprising a predicted toxicity direction and a predicted time period of the predicted toxicity direction; and  
program instructions to apply, in response to the forecast toxicity trend being forecasted to increase, a remedial measure to reduce the forecast toxicity trend, the remedial measure comprising altering, according to the first level of toxicity the sender of the first social media message and of the second social media message; and
program instructions to adjust, according to a set of levels of toxicity 

9. (Cancelled) 

10. (Previously Presented) The computer usable program product of claim 8, wherein program instructions to construct the class model based on the topic, the sentiment score, and the elapsed time further comprises:
	program instructions to construct the class model using a latent class analysis.


	program instructions to construct the class model using a cluster analysis.

12. (Previously Presented) The computer usable program product of claim 8, wherein the sentiment score further comprises a set of emotion scores associated with the social media content.

13. (Cancelled) 

14. (Original) The computer usable program product of claim [[13]] 8, wherein the first sentiment score is computed using a sentiment analysis component of a natural language processing (NLP) engine.

15. (Currently Amended) The computer usable program product of claim 8, wherein the computer usable code is stored in a computer readable storage medium 

16. (Currently Amended) The computer usable program product of claim 8, wherein the computer usable code is stored in a computer readable storage medium 

17. (Currently Amended) A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage media media 

	program instructions to analyze, using the processor and the memory, a first social media message to compute a first level of toxicity , based on a first topic and a first sentiment score associated with the first social media message, the first social media message to a first class of the class model, the first level of toxicity comprising a first score related to a presence of a set of keywords related to the first class of the class model in the first social media message and the first sentiment score and a first set of emotion scores associated with the first social media message;
	program instructions to analyze, using the processor and the memory, a second social media message to compute a second level of toxicity , based on a second topic and a second sentiment score associated with the second social media message, the second social media message to a second class of the class model, the second level of toxicity comprising a second score related to a presence of a set of keywords related to the second class of the class model in the second social media message and the second sentiment score and a second set of emotion scores associated with the second social media message;
program instructions to forecast, based on the first level of toxicity level of toxicity forecast toxicity trend related to a sender of the first social media message and of the second social media message, the forecast toxicity trend comprising a predicted toxicity direction and a predicted time period of the predicted toxicity direction; and  
program instructions to apply, in response to the forecast toxicity trend being forecasted to increase, a remedial measure to reduce the forecast toxicity trend, the remedial measure comprising altering, according to the first level of toxicity the sender of the first social media message and of the second social media message; and
program instructions to adjust, according to a set of levels of toxicity 

18. (Cancelled) 

19. (Previously Presented) The computer system of claim 17, wherein program instructions to construct the class model based on the topic, the sentiment score, and the elapsed time further comprises:
	program instructions to construct the class model using a latent class analysis.

20. (Previously Presented) The computer system of claim 17, wherein program instructions to construct the class model based on the topic, the sentiment score, and the elapsed time further comprises:
	program instructions to construct the class model using a cluster analysis.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Peck et al. US2019/0228368 discloses a system of gathering feedback from a group and taking actions based on the feedback. Rafsky et al. US2014/0019548 teaches determining whether the time stamp of the re-post of a first post is within a first time interval or a second time interval then using that to determine a public sentiment attribute associated with the post. Julia Angwin, Facebook’s Secret Censorship Rules Protect White Men From Hate Speech But Not Black Children", 6/28/2017, ProPublica, https://www.propublica.org/article/facebook-hate-speech-censorship-internal-documents-algorithms teaches facebook to disabling or suspending and banning members and posts that are designed at as hate speech towards a particular group
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach or disclose the inventive concept of determining a class model for given social media posts using toxicity levels and components used in a class model, taking a measure based on a forecasted trend and adjusting the model afterwards. The limitations of the inventive concept in combination with the other limitations of the independent claims make it novel and unobvious over the prior art of record.













Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN S LIN/Examiner, Art Unit 2153